—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about October 20, 2000, which adjudicated *450appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him in the custody of the New York State Office of Children and Family Services in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to the minor inconsistencies in the victim’s testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94).
The court conducted a proper dispositional hearing, at which it accorded appellant an opportunity to present evidence. The court, which had ample information before it, properly exercised its discretion in denying appellant’s vague application for a continuance to call an unspecified witness employed at appellant’s place of confinement. Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.